DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 4/8/2021. As directed by the amendment: no claims have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-3, 5-11, and 13-14, and 16-17 are presently pending in this application. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first stopper including a resilient seal that deforms under a predetermined fluid pressure and further includes a permanent seal about an entire outer circumference of the first stopper that is axially spaced from the resilient seal, and a by-pass channel providing a fluidic passageway from between the resilient seal and the permanent seal around the permanent seal, does not reasonably provide enablement for the resilient seal extending along an arc around the first stopper, wherein an angular extent of the arc is less than 360°.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Per MPEP 2164.01.(a), there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
-In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 	Claims 1 and 14 are directed to a syringe assembly for mixing two volumes (factor B). The claims are broad enough to include any type of syringe with two stoppers, one of which is a two way valve, and two plunger rods (factor A). The state of the prior art such that using a first stopper that includes a resilient seal, a permanent seal, and a by-pass channel can allow for mixing of the two volumes, however it is not well known for the resilient seal to extend along an arc around the first stopper, wherein an angular extent of the arc is less than 360 (factor C, D, E). There is little direction provided by the specification and drawings as to how this is accomplished (factor F). Further, the specification does not disclose examples of how the extent and the location of the arc, would affect the by-pass channel (factor G). Thus, the disclosure is lacking enablement because it would require undue experimentation with regard to how the first stopper would include a resilient seal, a permanent seal, and a by-pass channel, while also having an arc of the resilient seal include an angular extent of less than 360 (factor H).
Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments, on pages 6-8, that claim 14 is fully enabled by the specification, the Examiner respectfully disagrees. Claim 1 is drawn to embodiment shown in Fig. 8, which shows the resilient seal, permanent seal, and by-pass channel, however claim 14 is drawn to the embodiment shown in Figs. 9-10. These two embodiments are two completely different embodiments and the specification does not state anywhere that these two features can be combined into one embodiment.  Therefore, the 112(a) rejection is being maintained above.
Applicant’s arguments, see pages 10-14, filed 4/8/2021, with respect to claims 1-3, 5-11, 13, and 16-17 have been fully considered and are persuasive.  The rejection of 12/8/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, 13, and 16-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 and its dependent claims have been allowed because the closest prior art of record Blank et al. (US Patent 5,630,800 A) fails to show or make obvious the claimed combination of elements. 	Specifically, Blank fails to disclose or fairly suggest the two way valve is moveable between a sealing configuration and an open configuration to selectively put the first volume in fluid communication with the second volume, the two way valve being moveable from the sealing configuration to the open configuration by an increase in fluid pressure in either of the first and second volumes, and back to the sealing configuration by pressures in the first and second volumes equalizing, wherein the first stopper includes a resilient seal that deforms under a predetermined fluid pressure and further includes a permanent seal about an entire outer circumference of the first stopper that is axially spaced from the resilient seal, and a by- pass channel providing a fluidic passageway from between the resilient seal and the permanent seal around the permanent seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783  

/BRANDY S LEE/Primary Examiner, Art Unit 3783